B-2100A (Form 2100A)(12/15)




                                  UNITED STATES BANKRUPTCY COURT
                              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
IN RE:                                                            §
                                                                  §      CASE NO. 5:17-bk-04005-RNO
IVONEE CARTAGENA                                                  §
     DEBTOR                                                       §



                       TRANSFER OF CLAIM OTHER THAN FOR SECURITY
A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee hereby gives
evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other than for security, of the claim
referenced in this evidence and notice.
Specialized Loan Servicing, LLC as servicing agent for                   The Bank of New York Mellon F/K/A The Bank of
The Bank of New York Mellon F/K/A The Bank of                            New York as successor in interest to JPMorgan Chase,
New York as successor in interest to JPMorgan Chase                      N.A. F/K/A JPMorgan Chase, as successor in interest
Bank, N.A. F/K/A JPMorgan Chase Bank, as                                 to Bank One, N.A., as Trustee for CSFB
successor in interest to Bank One, N.A., as Trustee for                  MORTGAGE-BACKED PASS-THROUGH
CSFB Mortgage-Backed Pass-Through Certificates,                          CERTIFICATES, SERIES 2003-21 c/o Wells Fargo
Series 2003-21                                                           Bank, N.A.
                   Name of Transferee                                                     Name of Transferor


Name and Address where notices to transferee should                      Court Claim # (if known): 10-1
be sent:                                                                 Amount of Claim: $209,620.79
                                                                         Date Claim Filed: 11/29/2017
     Specialized Loan Servicing LLC
     8742 Lucent Blvd, Suite 300
     Highlands Ranch, Colorado 80129
Phone: (800) 315-4757                                                    Phone: 800-274-7025
Last Four Digits of Acct #: xxxxxx3610                                   Last Four Digits of Acct.#: 4627
Name and Address where transferee payments should
be sent (if different from above):
     Specialized Loan Servicing, LLC
     PO Box 636007
     Littleton, Colorado 80163
Phone:
Last Four Digits of Acct #: xxxxxx3610
I declare under penalty of perjury that the information provided in this notice is true and correct to the best of my knowledge
and belief.
By: /s/ Craig A. Edelman
    Transferee/Transferee's Agent                             Date:                        07/09/2019

    Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.




POC_TOCForm000
   Case 5:17-bk-04005-MJC                                 1
                                            Doc 53 Filed 07/09/19  Entered 07/09/19 18:10:24                                 4128-N-9044
                                                                                                                             Desc
                                            Main Document     Page 1 of 2
                          CERTIFICATE OF SERVICE OF TRANSFER OF CLAIM
I hereby certify that a true and correct copy of the foregoing document has been served upon the following parties in
interest on or before July 9,2019 via electronic notice unless otherwise stated:


Debtor               Via U.S. Mail
Ivonee Cartagena
2135 Palisades Drive
Blakeslee, PA 18610


Debtors' Attorney
Vincent Rubino
Newman Williams Mishkin Corveleyn Et Al
712 Monroe Street, PO Box 511
Stroudsburg, PA 18360-0511

Chapter 13 Trustee
Charles J. DeHart, III
8125 Adams Drive, Suite A
Hummelstown, Pennsylvania 17036


                                                      Respectfully Submitted,

                                                      /s/ Craig A. Edelman
                                                      Craig A. Edelman




TRANSFER OF CLAIM - CERTIFICATE OF SERVICE                                                                4128-N-9044
Case 5:17-bk-04005-MJC                                                           POC_CertOfServ
                                     Doc 53 Filed 07/09/19 Entered 07/09/19 18:10:24    Desc
                                     Main Document     Page 2 of 2
